NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



KRISTIN LEE GUOAN FISHER,          )
                                   )
           Appellant,              )
                                   )
v.                                 )              Case No. 2D17-4295
                                   )
BARRY HOEY,                        )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 12, 2018.

Appeal from the Circuit Court for Collier
County; Mary C. Evans, Judge.

Michael E. Chionopoulos, Fort Myers,
Bartow, for Appellant.

No appearance for Appellee.


PER CURIAM.

              Affirmed.




LaROSE, C.J., and SILBERMAN and LUCAS, JJ., Concur.